Citation Nr: 1800789	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  07-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for a heart murmur.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a right ankle disability.

7. Entitlement to service connection for a left ankle disability.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a root canal.

10. Entitlement to service connection for alcohol abuse.

11. Entitlement to service connection for pancreatitis, to include as secondary to a service-connected disease or injury.

12. Entitlement to service connection for a stomach disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1990.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction now resides with the RO in Newark, New Jersey. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2017. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. Major depressive disorder was not manifest during service and is not attributable to service.

2. The Veteran does not have a heart murmur. 

3. A right knee disability was not manifest during service and is not attributable to service. 

4. A left knee disability was not manifest during service and is not attributable to service. 

5. A low back disability was not manifest during service and arthritis was not manifest within one year of separation. A low back disability is not attributable to service. 

6. A right ankle disability was not manifest during service and arthritis was not manifest within one year of separation. A right ankle disability is not attributable to service. 

7. A left ankle disability was not manifest during service and arthritis was not manifest within one year of separation. A left ankle disability is not attributable to service. 

8. The Veteran does not have hypertension. 

9. The Veteran does not have a qualifying dental disability, claimed as a root canal, for compensation purposes, for which service connection can be granted.

10. Alcohol abuse as a primary disorder is not a disability for which service connection may be granted by VA, and alcohol abuse is not secondary (caused or aggravated) to a service-connected disability.

11. Pancreatitis was not manifest during service and is not attributable to service and is not secondary (caused or aggravated) to a service-connected disability.   

12. The Veteran does not have a stomach disability.


CONCLUSIONS OF LAW

1. Major depressive disorder was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. A heart murmur, was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. A right knee disability was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. A left knee disability was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5. A low back disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6. A right ankle disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7. A left ankle disability was not incurred in, or aggravated by service, and arthritis may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8. Hypertension was not incurred in, or aggravated by service, and may not be presumed to have incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

9. A dental disability claimed as a root canal for compensation purposes was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.150, 17.161 (2017). 

10. Alcohol abuse disorder was not incurred in, or aggravated by service, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2017). 

11. Pancreatitis was not incurred in, or aggravated by service, and is not proximately due to or a result of, or aggravated by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

12. A stomach disability was not incurred in, or aggravated by service. 38 U.S.C. §§ 1110, 1131, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issues, determined that there were potential outstanding records, and explained a service connection claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Most recently the case was before the Board in May 2017. Previously the case was remanded in July 2010. The case was remanded most recently in May 2017 for additional development. VA treatment records from Elizabeth Outpatient Clinic from April 1995 to May 2017 and from Tampa VAMC from September 2008 have been associated with the claims file. June 2017 correspondence from VA New Jersey Health Care System noted that records for the Veteran were unavailable from January 1990 to April 1995. In September 2017 VA correspondence the Veteran was notified of these unavailable records. See September 6, 2017 VA correspondence. Additionally, the Veteran was afforded a VA supplemental opinion as to his bilateral knee disability in June 2017. As such the Board finds there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Furthermore, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends that service connection is warranted for depression, a heart murmur, bilateral knee disabilities, a low back disability, bilateral ankle disabilities, hypertension, a root canal, alcohol abuse, pancreatitis, to include as secondary to a service-connected disability and a stomach disability. Each claim will be discussed in further detail below. 

A. Major Depressive Disorder

The Veteran contends that service connection is warranted for depression, which he alleges developed directly after service and has continued since. 

The Veteran's service treatment records (STRs) have been associated with the claims file. At separation on the report of medical examination in October 1990 the psychiatric clinical examination was normal. See October 10, 1990 report of medical examination. At separation on the report of medical history the Veteran denied experiencing depression, excessive worry or nervous trouble of any kind. See October 10, 1990 report of medical history. 

The Veteran contends that his depression began during service and has continued since service. The Veteran reports undergoing treatment for depression since separation from service in 1990. The Veteran has reported anxiety, depression and difficulty adjusting to life since service. 

VA treatment records have been associated with the claims file.  Treatment records in September 2012 note ongoing treatment for depression. The Veteran reported experiencing episodes of depression in 2000, 2003 and 2009 due to the loss of close family members. 

The issue is whether the Veteran's major depressive disorder is related to service. The Veteran was afforded a VA examination in December 2014. The examiner noted a diagnosis of major depressive disorder under DSM-V criteria, and a diagnosis of alcohol use disorder. See December 2014 VA examination. The Veteran reported symptoms of depressed mood, helplessness, decreased motivation and mood, attention problems and chronic sleep impairment, and difficulty establishing and maintaining relationships. The examiner noted the Veteran's alcohol use has impacted him socially and occupationally and appears to exacerbate his depression. The examiner noted the Veteran's current depressive disorder but found no nexus between the Veteran's current depression and service. The examiner found that the Veteran's depression appears to be related to unresolved trauma from early childhood, the death of several family members, unemployment, and financial debt. Further, the examiner found that the Veteran's alcohol dependency is not secondary to his depression and/or due to service. The examiner noted that treatment records indicate the Veteran had a substance abuse problem prior to service. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for major depressive disorder is warranted. The Board notes the Veteran's reports regarding his symptoms of depression and anxiety since service and these ongoing manifestations which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms his testimony must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's statements regarding his ongoing symptoms in-service and since are not credible and are conflicting with his own reports and the contemporaneous service records. The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. 

The Board finds the medical evidence is more probative and credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's reported symptoms and attributed his major depressive disorder to unresolved trauma from early childhood, the death of several family members, unemployment, and financial debt. At separation in October 1990 the Veteran had a normal psychiatric clinical evaluation and denied experiencing depression, excessive worry or nervous trouble of any kind on his report of medical history. These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the VA opinion is of high probative value and the Veteran's statements are outweighed by the VA opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted.

VA treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's current major depressive disorder and service. 

As such, the Board finds that service connection for major depressive disorder is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Heart Murmur

The Veteran contends that service connection is warranted for a heart murmur, which was first noted during service. 

The Veteran's STRs have been associated with the claims file. February 1987 treatment records note a cardiac murmur of unknown etiology. See February 26, 1987 STRs. April 1987 treatment records noted anterior chest pain for one week, an examination and radiologic report noted a normal examination. See April 28, 1987 STRs. At separation on the report of medical examination in October 1990 the clinical examination of the heart and vascular system was normal. See October 10, 1990 report of medical examination. The Veteran denied experiencing heart trouble or a heart murmur. See October 10, 1990 report of medical history. 

The Veteran contends that he was diagnosed with a heart murmur in-service and has had ongoing symptoms since service. The Veteran reports he continues to be been seen by the doctor on a regular basis for ongoing ailments due to an ongoing heart murmur. See January 2017 hearing transcript. 

VA treatment records have been associated with the claims file and at no point reflect a current disability of a heart murmur or valvular disorder. Treatment records in November 2015 note a normal heart rate with no murmur or gallop. May 2016 treatment records note a normal heart rate and rhythm without murmurs. See May 27, 2016 VA treatment records. In March 2017 treatment records note no chest pain, shortness of breath, abnormal heart rate, arrhythmia or high blood pressure. See March 28, 2017 VA treatment record. Treatment records are absent for treatment of a heart murmur.

The issue is whether the Veteran has a current heart murmur and if this is related to pathology in service. The Veteran was afforded a VA examination in December 2014. The examiner noted the Veteran was diagnosed with a heart murmur in-service. See December 2014 VA examination. No specific complaints of chest pain, palpitation or dizziness were reported. The Veteran did not have any heart conditions qualifying as ischemic heart disease. No myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, infectious heart condition or pericardial adhesions were noted. An echocardiogram was normal without any valvar disease. The examiner noted the in-service cardiac murmur; however, found that an echogram was normal and did not reveal any valvular abnormalities. The examiner noted no evidence of a murmur or valvular condition on examination that is related to a murmur noted during service. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Veteran does not have a current heart murmur. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the Veteran's reports regarding his symptoms in-service and ongoing manifestations which he is competent to report. However, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a heart murmur. The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's in-service note of a heart murmur and his reported claims of ongoing symptoms and found the Veteran did not have any evidence of a current heart murmur or valvular condition. Further, VA treatment records have consistently noted no heart murmur or valvular abnormalities. Thus, the more probative evidence of record indicates the Veteran does not have a current heart murmur and service connection is not warranted. 

The Board accepts that a heart murmur was reported during service.  However, no abnormal pathology was noted at that time or at any time since.  The law requires the existence of disability and that disability must be due to a disease or injury.  38 U.S.C.A. § 1110 or 1131.  Here, there is no credible proof of disability (impairment) and no credible proof of disease or injury.  As noted in the regulation, the rule does not mean that any abnormality of heart action or heart sounds will permit service connection of a disease first shown as a clear-cut clinical entity at some later date.  Here, the clinical entity is not shown at all.  38 C.F.R. § 3.303.

As such, the Board finds that service connection for a heart murmur is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Right & Left Knee

The Veteran contends that service connection is warranted for right and left knee disabilities as a result of ongoing strenuous activity during service. 

The Veteran's STRs have been associated with the claims file. A report of medical examination at entrance in October 1986 noted a normal clinical evaluation of the lower extremities, spine and musculoskeletal systems. See October 30, 1986 report of medical examination. Treatment records note the Veteran was seen for a history of left knee pain, and the Veteran denied any trauma. On examination functional range of motion was noted, and a left knee strain of unknown etiology was diagnosed. The Veteran was recommended to take Motrin and return to the clinic as needed. At separation on the report of medical examination in October 1990 the clinical examination of the lower extremities spine and musculoskeletal system was normal. See October 10, 1990 report of medical examination. At separation the Veteran denied swollen or painful joints, bone, joint or other deformities and a "trick" or locked knee. See October 10, 1990 report of medical history.

The issue is whether the Veteran's current right and left knee disability is related to service. The Veteran was afforded a VA examination in December 2014. The Veteran reported bilateral anterior knee pain over the tibial tubercule, which he reports has been present since adolescent. See December 2014 VA examination. The Veteran reports complaints of pain with kneeling and squatting. X-ray imaging noted no degenerative or traumatic arthritis and noted Osgood-Schlatter deformity bilaterally. No acute fracture or dislocation was reported. Superior patellar enthesophytes and mild osteoarthrosis was noted. 

The examiner noted that the Veteran has Osgood-Schlatter disease, which is due to the growing process seen in adolescence, and is a condition which occurs after growth has stopped. The Veteran entered service after the age of 18 and it is highly likely that this condition occurred after the age of 18. The examiner noted no evidence of treatment for this condition. 

In addition, the Veteran was afforded a VA supplemental opinion in June 2017. The examiner found that it was less likely than not that the Veteran's right and left knee disability incurred in or was caused by an in-service injury, event or illness. See June 2017 VA opinion. The examiner noted that while the Veteran reported some knee pain in-service as he has a bone deformity which was not due to service, but attributable to his growth pattern. The Veteran may have has some pain when kneeling or running but the cause of this was the Osgood-Schlatter deformity. Any knee pain in-service was temporary and resolved without residuals. 

The Board finds these opinions are entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Board finds based on a preponderance of the evidence service connection is not warranted for right and left knee disabilities. The Board notes the Veteran's reports regarding his symptoms of knee pain since service and these ongoing manifestations which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms and his statements are credible his testimony must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's reported symptoms and that the Veteran has Osgood-Schlatter disease, which is due to the growing process seen in adolescence, and is a condition which occurs after growth has stopped. The Veteran entered service after the age of 18 and it is highly likely that this condition occurred after the age of 18. The examiner noted no evidence of treatment for this condition. In a June 2017 supplemental opinion the examiner noted that while the Veteran reported some knee pain in-service he has a bone deformity which was not due to service, but attributable to his growth pattern. The Veteran may have has some pain when kneeling or running but the cause of this was the Osgood-Schlatter deformity. Any knee pain in-service was temporary and resolved without residuals. The examiner found that it was less likely than not the Veteran's Osgood-Schlatter's was incurred in or caused by an in-service injury, event or illness. At separation in October 1990 the Veteran had a normal clinical evaluation of the lower extremities and musculoskeletal clinical evaluation and denied experiencing swollen or painful joints, bone, joint or other deformities and a "trick" or locked knee. These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the VA opinion is of high probative value and the Veteran's statements are outweighed by the VA opinions, as these credible probative opinions are entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

While treatment records in-service note the Veteran was largely asymptotic, he was seen for an instance of knee pain and on examination functional range of motion was noted, and a left knee strain of unknown etiology was diagnosed. At separation the clinical examination of the lower extremities spine and musculoskeletal system was normal, and the Veteran denied experiencing knee or joint pain. See October 10, 1990 report of medical examination.  Here, we find that the presumption of soundness is not for application because he had no manifestations of the Osgood Schlatter's process during service.  As noted by the Court, the presumption of soundness is not a sword for the veteran to fulfill the second element of service connection without any evidence of the manifestation of an in-service disability. Otherwise stated, before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

VA treatment records associated with the claims file do not contradict the VA examinations and are absent indications of a relationship between the Veteran's right and left knee disability and service. 

As such, the Board finds that service connection for right and left knee disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Low Back

The Veteran contends that service connection is warranted for a low back disability. The Veteran's STRs have been associated with the claims file. In January 1987 the Veteran was seen for low back pain secondary to a lifting injury one day ago. See January 6, 1987 STRs. At separation on the report of medical examination in October 1990 clinical examination of the lower extremities, spine and musculoskeletal system was normal. See October 10, 1990 report of medical examination. Additionally at separation the Veteran denied experiencing arthritis, bone, joint or other deformities and recurrent back pain. See October 10, 1990 report of medical history. 

VA treatment records have been associated with the claims file. Treatment records note occasional back pain. See May 1, 2017 VA treatment record. Treatment records note ongoing complaints of low back pain. 

The issue is whether the Veteran's degenerative arthritis of the spine is related to service. The Veteran was afforded a VA examination in December 2014. The examiner noted degenerative arthritis of the spine. See December 2014 VA examination. The Veteran reported low back pain in-service and this has continued with the pain coming and going and is aggravated with bending and lifting. X-ray imaging noted mild symmetric loss of stature of L5 that is likely chronic. Moderate disc space narrowing was demonstrated at L5/S1 associated with endplate degenerative changes changes at L2/3 and L4/5. Mild to moderate multilevel facet degeneration was noted. The examiner found that the degenerative arthritis seen on X-rays is due to the aging process, and there was no evidence of any trauma in-service which would cause arthritis. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding entitlement to service connection for a low back disability is warranted. The Board notes the Veteran's reports regarding his low back pain in-service and ongoing manifestations which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms his statements must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records.  The Board notes that the medical evidence is more probative and credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's reported symptoms and attributed his degenerative arthritis of the spine to the aging process, and noted that there was no in-service trauma which would cause arthritis. At separation in October 1990 the Veteran had a normal clinical examination of the lower extremities, spine and musculoskeletal system and denied experiencing arthritis, bone, joint or other deformities and recurrent back pain. These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the VA opinion is of high probative value and the Veteran's statements are outweighed by the VA opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's degenerative arthritis and service. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of degenerative arthritis of the spine and is therefore eligible for presumptive service connection. Arthritis of the spine was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  In the Veteran's STRs in January 1987 he was seen for low back pain secondary to a lifting injury one day ago. The Board accepts the Veteran's statements of record that he injured his back lifting in-service. However, at separation from service the Veteran's clinical examination in October 1990 of the lower extremities, spine and musculoskeletal system was normal. See October 10, 1990 report of medical examination. Additionally, on the report of medical history at separation the Veteran denied arthritis, bone, joint or other deformities and recurrent back pain. See October 10, 1990 report of medical history. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. As such the Board finds the Veteran's arthritis of the spine did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

As such, the Board finds that service connection for a low back disability is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Right & Left Ankle

The Veteran contends that service connected is warranted for a right and left ankle disability. The Veteran's STRs have been associated with the claims file. May 1989 treatment records note right ankle pain secondary to the Veteran twisting his ankle while playing basketball. See May 7, 1989 STRs. Examination noted mild edema with flexion and extension with normal range, and good toe and foot circulation. X-rays noted no fracture and a diagnosis of a right ankle sprain. At separation on the report of medical examination in October 1990 the clinical examination of the lower extremities spine and musculoskeletal system was normal. See October 10, 1990 report of medical examination. On the report of medical history at separation the Veteran denied swollen or painful joints, arthritis or bone, joint or other deformities. See October 10, 1990 report of medical history.

The Veteran reports injuring his right ankle in-service and he has had ongoing pain since service. The Veteran reports his ongoing strenuous activity in service resulted in his ankle disabilities.

VA treatment records have been associated with the claims file. February 2014 treatment records note his left ankle was healing well and he continued to attend follow-up appointments. See February 18, 2014 VA treatment record. The Veteran was seen for a left ankle fracture in December 2013. See February 5, 2014 VA orthopedic surgery outpatient note. 

The issue is whether the Veteran's right and left ankle degenerative joint disease (DJD) is related to service. The Veteran was afforded a VA examination in December 2014. The examiner noted osteoarthritis of the ankles bilaterally. See December 2014 VA examination. The Veteran reports injuring his right ankle in-service and has occasional right ankle pain when walking long distances. X-ray imaging noted the right ankle had no acute fracture or dislocation, with no soft tissue swelling. Mild degenerative changes were noted medially and laterally and posterior and plantar calcaneal spurs were noted. On the left ankle a healed fracture and deformity of the distal fibula was noted and a fracture latency remained barely identifiable. Bilaterally mild to moderate degenerative changes were noted in the ankle joint medially and laterally. 

The Veteran had a left ankle fracture which occurred in December 2013, many years after discharge from service. As to the right ankle, examination noted a normal right ankle examination, with no evidence of injuries which require ongoing medication. The examiner noted no evidence of a chronic right ankle injury in-service and the examiner noted no evidence of any trauma in-service which would cause post traumatic arthritis. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.
After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding entitlement to service connection for right and left ankle disabilities is warranted. The Board notes the Veteran's reports regarding his symptoms of pain and discomfort since service and these ongoing manifestations of pain which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms his testimony must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. The Board finds that the Veteran's statements regarding his ongoing symptoms in-service and since are not credible and are conflicting with his own reports and the contemporaneous service records. 
 
The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's reported symptoms and attributed his left ankle DJD to the left ankle fracture which occurred in December 2013, many years after discharge from service. The examiner noted no evidence of a chronic right ankle injury in-service and the examiner noted no evidence of any trauma in-service which would cause post traumatic arthritis. At separation in October 1990 the Veteran had a normal clinical examination of the lower extremities, spine and musculoskeletal system was normal and denied experiencing swollen or painful joints and arthritis or bone, joint or other deformities. See October 10, 1990 report of medical history.  These normal findings are inconsistent with ongoing manifestations of pathology. As such, the Board finds the VA opinion is of high probative value and the Veteran's statements are outweighed by the VA opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. As such service connection is not warranted. 

VA treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's right and left ankle disabilities and service. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis of degenerative joint disease (DJD) of the right and left ankles and is therefore eligible for presumptive service connection. DJD of the ankles was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs in May 1989 treatment records note right ankle pain secondary to the Veteran twisting his ankle while playing basketball. See May 7, 1989 STRs. Examination noted mild edema with flexion and extension with normal range, and good toe and foot circulation. X-rays noted no fracture and a diagnosis of a right pain sprain. The Board accepts the Veteran's statements of record that he injured his right ankle playing basketball in-service. However, at separation from service the Veteran's clinical examination in October 1990 of the lower extremities, spine and musculoskeletal system was normal. See October 10, 1990 report of medical examination. Additionally, on the report of medical history at separation the Veteran denied arthritis, bone, joint or other deformities. See October 10, 1990 report of medical history. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements regarding his ongoing symptoms are not credible and are conflicting with his own reports and the contemporaneous service records. As such the Board finds the Veteran's DJD of the ankles did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

As such, the Board finds that service connection for right and left ankle disabilities is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

F. Hypertension

The Veteran contends that service connection is warranted for hypertension. The Veteran contends he has had high blood pressure since service. 

The Veteran's STRs have been associated with the claims file. February 1987 treatment records note mild systolic hypertension. See February 26, 1987 STRs. Blood pressure readings were noted as 140/70-60, 140/70 and 136/70. STRs note blood pressure readings in February 1987 of 128/80 and 130/70. See February 28, 1987 STRs. At separation on the report of medical examination in October 1990 the clinical examination of the vascular system was normal with a blood pressure reading of 110/84. See October 10, 1990 report of medical examination. 

VA treatment records have been associated with the claims file. July 2014 treatment records noted a blood pressure reading of 137/85. Treatment records in February 2017 note blood pressure reading of 151/86. See February 23, 2017 VA treatment record. In April 2017 blood pressure reading was 126/65. See April 4, 2017 VA treatment record. Treatment records are absent for treatment of hypertension.

The issue is whether the Veteran currently has hypertension and if this is related to service. The Veteran was afforded a VA examination in December 2014. The Veteran was diagnosed with isolated systolic hypertension in-service. See December 2014 VA examination. Blood pressure readings were 138/80, 130/80 and 134/82 with an average reading of 134/80. The examiner noted the Veteran's mildly elevated blood pressures in-service with systolic primarily in the 140s, and was diagnosed with mild systolic hypertension. The Veteran did not meet criteria for systolic hypertension based on the above criteria with systolic greater than 160s. The examiner noted no evidence of hypertension pre-existing service. The examiner noted that the Veteran does not currently have hypertension. The examiner found that the Veteran does not currently have hypertension that is related to the mild systolic hypertension diagnosed in-service. Further, the examiner noted no clear and unmistakable evidence that the Veteran's hypertension pre-existed service. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Veteran does not have hypertension, as defined under VA regulations. For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days. 38 C.F.R. § 4.104, DC 7101, Note 1.

As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding entitlement to service connection for hypertension is warranted. The Board notes the Veteran's reports regarding his symptoms of hypertension in-service and since and these ongoing manifestations which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms and his statements are credible his testimony must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the medical evidence is more probative and credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's mildly elevated blood pressures in-service with systolic primarily in the 140s, and was diagnosed with mild systolic hypertension. The Veteran did not meet the criteria for systolic hypertension based on the above criteria with systolic greater than 160s. The examiner noted no evidence of hypertension pre-existing service. The examiner noted that the Veteran does not currently have hypertension. The examiner found that the Veteran does not currently have hypertension that is related to the mild systolic hypertension diagnosed in-service. Further, VA treatment records have consistently noted no hypertension. Thus, the more probative evidence of record indicates the Veteran does not have hypertension. 

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. However, the Veteran does not have a diagnosis of hypertension and is therefore not eligible for presumptive service connection. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology, as the Veteran does not currently have hypertension. As a result, service connection based on continuity of symptomology is not warranted. 

As such, the Board finds that service connection for hypertension is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

G. Root Canal

The Veteran contends he is entitled to service connection for a root canal, for compensation purposes. The Veteran reports he underwent a root canal after service which he believes is related to service. 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 and cannot be considered for compensation purposes.

Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150. They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, DCs 9900-9916 (2017).

The Veteran's STRs have been associated with the claims file. At separation on report of medical examination in October 1990 the clinical examination of the mouth and throat was normal. See October 10, 1990 report of medical examination. On the report of medical history the Veteran denied severe tooth or gum trouble. See October 10, 1990 report of medical history. 

VA treatment records have been associated with the claims file. Treatment records are absent for treatment of ongoing dental pain or complaints.

The issue is whether the Veteran has a dental disability for which service connection for compensation purposes can be granted. The Veteran was afforded a VA examination in December 2014. The Veteran did not have nor has he ever been diagnosed with an oral or dental condition. See December 2014 VA examination. No dental disability was noted and no history of dental trauma was noted. The Veteran has no dental pain, and reports he has no dental complaints but needs routine comprehensive dental care. The examiner noted the Veteran has had treatment for teeth #19 and 30 which were extracted 3 to 4 years ago because they were not restorable. Additionally, the Veteran had a root canal on tooth #18. Imaging studies including panographic and intraoral imaging noted no significant diagnostic findings. The examiner found that the Veteran does not have any dental disability for VA purposes. The Veteran reported no history of dental trauma in-service. The Veteran reports in-service his third molars were extracted. The Veteran reported no dental pain, however reports he needs routine and comprehensive dental care. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and a review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

Based on a review of the evidence of record there is no evidence to support a finding of any trauma or disease that caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss. See 38 C.F.R. § 4.150, DC 9913. Service treatment records note the Veteran's third molars were extracted prior to service. However, there is no evidence of trauma or that this trauma caused loss of the substance of the body of the maxilla or mandible, resulting in any tooth loss such that compensation is warranted. As such there is no evidence of record that the Veteran has a qualifying dental disability which is due to loss of substance of the body of maxilla or mandible through trauma or disease such as osteomyelitis. 

As such, the Board has considered the Veteran's reports regarding his ongoing symptoms and dental disability which he is competent to report. However, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a root canal. The December 2014 VA examination noted no dental disability and no history of dental trauma. The Veteran has no dental pain, and reports he has no dental complaints but needs routine comprehensive dental care. The examiner found that the Veteran does not have any dental disability for VA purposes. The Board notes that the medical evidence of record is more probative and credible than the lay opinions of record. Thus, the more probative evidence of record indicates the Veteran does not have a current dental disability for VA compensation purposes and as such the criteria for entitlement to service connection for a dental disability for compensation purposes have not been met. 

As such, the Board finds that service connection for a root canal is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

H. Alcohol Abuse

The Veteran contends he is entitled to service connection for alcohol abuse, as his substance abuse began in-service and has continued since and is attributable to his major depressive disorder. 

The Veteran's STRs have been associated with the claims file. At separation on report of medical examination in October 1990 the psychiatric clinical examination was normal. See October 10, 1990 report of medical examination.

VA and private treatment records have been associated with the claims file. Treatment records note ongoing alcohol use and history of alcohol abuse. Treatment records note pancreatitis secondary to alcohol abuse, however, as discussed in further detail below service connection for pancreatitis to include as secondary to alcohol abuse is denied herein. Private treatment records in June 2005 note in-patient treatment for alcohol dependency. See June 24, 2005 private treatment record. Treatment records reflect a long history of treatment for substance abuse, but do not reference the Veteran's service or any injury incurred in service or as related to a psychiatric disorder. 

Furthermore, in light of the Veteran's diagnosis of alcohol abuse disorder, the Board notes that statutes and VA regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs. See 38 U.S.C. §§ 105, 1110; 38 C.F.R. §§ 3.1 (n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997). The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability. However, for the reasons stated below, the Veteran is not service-connected for any disability including major depressive disorder, and a direct service connection theory is legally precluded. As such, service connection for alcohol abuse must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

The issue is whether the Veteran's alcohol use disorder is due to or secondary to a service-connected disability. As noted above, entitlement to service connection for major depressive disorder was discussed at length and denied herein. The Veteran was afforded a VA examination in December 2014. The examiner noted a diagnosis of alcohol use disorder, severe. See December 2014 VA examination. The examiner noted the Veteran's alcohol use has impacted his reliability, productivity, occupational and social relationships. Further, it was noted that his alcohol use appears to exacerbate the Veteran's depression. The Veteran reported use of alcohol began when he was 12 or 13 years old. The Veteran reported drinking heavily in-service and attended in-patent substance abuse treatment. The examiner noted that a review of the Veteran's service treatment records did not include any inpatient substance abuse treatment. The Veteran reported he was terminated from his most recent job due to chronic absenteeism and tardiness due to alcohol use. The examiner noted that the Veteran has a diagnosis of major depressive disorder which is related to unresolved trauma from his early childhood experiences, deaths of close family members, unemployment and financial debt. The examiner noted that the Veteran's alcohol dependency is not secondary to his depression and/or due to service. Treatment records note the Veteran had a substance abuse problem prior to service. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Board notes the Veteran's reports regarding his symptoms of substance abuse in-service and since and these ongoing manifestations which he is competent to report. While the Veteran is competent to testify as to his observations and ongoing symptoms the Board finds his statements are not credible and must be weighed against the other evidence of record. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   However, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for alcohol abuse. The preponderance of the evidence does not establish that the Veteran has a current medical or psychiatric disability that was incurred in or as a result of service and there is no basis for finding that alcohol use disorder is due to or caused by a psychiatric disability incurred in-service. The December 2014 VA examination noted the Veteran has a diagnosis of major depressive disorder which is related to unresolved trauma from his early childhood experiences, deaths of close family members, unemployment and financial debt. The examiner noted that the Veteran's alcohol dependency is not secondary to his depression and/or due to service. Treatment records note the Veteran had a substance abuse problem prior to service. As such, the Board finds the VA opinion is of high probative value and the Veteran's statements are outweighed by the VA opinion, as this credible probative opinion is entitled to significant weight and weighs against the claim. Currently, the Veteran is not service-connected for any disability. The absence of an award of service connection thus precludes service connection for alcohol abuse as secondary to a service-connected disability. Since compensation cannot be granted for service connection, and there is no evidence to support a grant of service connection as secondary to a service-connected disability the claim must be denied. 

As such, the Board finds that service connection for alcohol abuse is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

I. Pancreatitis

The Veteran contends he is entitled to service connection for pancreatitis to include as secondary to alcohol abuse. 

The Veteran's service treatment records have been associated with the claims file. At separation on report of medical examination in October 1990 the clinical examination of the abdomen and endocrine system was normal. See October 10, 1990 report of medical examination. At separation the Veteran denied stomach, liver or intestinal trouble. See October 10, 1990 report of medical history.

VA treatment records have been associated with the claims file. Treatment records note continued treatment for pancreatitis and alcohol abuse. In January 2016 and August 2015 the Veteran was hospitalized for episodes of pancreatitis. Treatment records noted the Veteran's acute pancreatitis is most likely due to alcohol consumption. See August 27, 2015 VA treatment record. VA treatment records are absent indications of a relationship between the Veteran's pancreatitis and service. While the Veteran has reported that his current pancreatitis is a result of alcohol abuse which began in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. 

The issue is whether the Veteran's pancreatitis is related to service. There is no competent evidence to suggest that the Veteran's pancreatitis is otherwise related to service. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board notes the Veteran has not been afforded a VA examination as to his pancreatitis, and the Board finds that no examination or opinion is necessary for this claim. The Board finds that there was no evidence establishing that an event, injury or disease occurred in-service. Additionally, there is not an indication that the current disability or symptoms may be associated with service. There is sufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for pancreatitis is warranted. There is no competent evidence to suggest that the Veteran's pancreatitis is otherwise related to service. None of the VA treatment records suggest any potential relationship between his pancreatitis and service. The Board recognizes that the Veteran asserts that his current pancreatitis is related to service. However, while the Veteran is competent to testify to in-service events, the record does not reflect that he has the requisite training or expertise to offer a medical opinion linking a current disability to service decades earlier, and he has not stated that a competent medical professional has made such attribution. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds that the Veteran's pancreatitis is not related to service and service connection is not warranted.

As to secondary service connection, the Board notes that the Veteran contends that his pancreatitis is secondary to alcohol abuse. However, as discussed above in detail, service connection is not warranted for alcohol abuse. Currently the Veteran is not service-connected for any disability. As such, service connection cannot be warranted on a secondary basis. The preponderance of the evidence is against the claim and there is no doubt to be resolved.

J. Stomach Disability

The Veteran contends he is entitled to service connection for a stomach disability. Specifically the Veteran contends that in-service he has treated for gastroenteritis and he has had ongoing stomach pain and difficulty since service. 

The Veteran's service treatment records have been associated with the claims file. February 1987 treatment records noted gastroenteritis and recommended clear liquids, Mylanta, koapectate and to follow-up if the symptoms persisted was noted. See February 4, 1987 STRs. February 1987 treatment records note diarrhea for two days and the Veteran reported no abdominal pain. See February 20, 1987 STRs. Light duty was recommended for 24 hours.  In February 1987 gastroenteritis was noted. See February 26, 1987 STRs. No duty and bed rest was recommended for 24 hours. The Veteran was seen for a follow-up on February 27, and reported feeling better with some nausea. At separation on the report of medical examination in October 1990 the clinical examination of the abdomen was normal. See October 10, 1990 report of medical examination. Additionally, the Veteran denied frequent indigestion, stomach, liver or intestinal trouble. See October 10, 1990 report of medical history. 

VA treatment records have been associated with the claims file. Treatment records have at times reported stomach pain, which is periodic and not severe. Treatment records are absent for treatment of a gastrointestinal disorder.

The issue is whether the Veteran has a current stomach disability and if such is related to service. The Veteran was afforded a VA examination in December 2014. The examiner noted in-service the Veteran was diagnosed with gastroenteritis. See December 2014 VA examination. The examiner noted that the Veteran had an episode of abdominal pain, nausea and vomiting in-service in 1987 and was diagnosed with gastroenteritis. The Veteran reports since service he has had intermittent abdominal pain associated with certain foods. The examiner noted the Veteran's episode of gastroenteritis in-service which was a self-limiting condition and did not require any long term treatment. The examiner found no active gastrointestinal condition that is related to the incident of gastroenteritis in-service. The examiner noted that gastroenteritis is self-limiting, typically of viral etiology, which rarely has a long term residual sequelae. The examiner noted that the Veteran has not required chronic treatment for any gastrointestinal symptoms since this resolved incident of gastroenteritis in-service. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination and review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the examination and opinion is of high probative value.

The Veteran does not have a current stomach disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the Veteran's reports regarding his symptoms in-service and ongoing manifestations which he is competent to report. However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a stomach disability. The Board finds that the medical evidence is more probative and more credible than the lay opinions of record. The December 2014 VA examination noted the Veteran's in-service episode of gastroenteritis which was a self-limiting condition which did not require any long term treatment. The examiner found no active gastrointestinal condition that is related to the incident of gastroenteritis in-service. Further, VA treatment records have consistently noted no stomach disability. Thus, the more probative evidence of record indicates the Veteran does not have a current stomach disability. 

As such, the Board finds that service connection for a stomach disability is not warranted. The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable. 


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for a heart murmur is denied. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a root canal is denied.

Entitlement to service connection for alcohol abuse is denied.

Entitlement to service connection for pancreatitis is denied, to include as secondary to a service-connected disability.

Entitlement to service connection for a stomach disability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


